DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see page 5 of remarks, filed 04/02/2021, with respect to the 102(b) rejection of claim 11 over Shekalim (SU 2003/0207019) have been fully considered and are persuasive.  The rejection of claims 11, 16 and 17 has been withdrawn. 
The rejection of claims 11 and 16 over Arps et al. (US 2009/0246252) has been withdrawn due to the statement of co-ownership of the relied upon disclosure by SurModics Inc at the time of the invention (see Remarks filed 04/02/2021 page 6). 
Allowable Subject Matter
Claims 11-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to Shekalim (US 2003/0207019) discloses mounting a stent onto a balloon catheter and coating the stent surface using a drop on demand system where the stent is scanned and the coating is applied to the stent surface. Shekalim does state that some of the coating material may leak onto the balloon surface but fails to teach directly spray coating the balloon surface as recited in the claims. The prior art fails to teach or suggest mounting a balloon catheter where the catheter body is fixed by a rotatable member and the distal portion is mounted in a support member, the balloon is rotated about its central axis and a coating is applied via spraying onto the surface of the balloon. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715